DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Sarah Brashears on January 24, 2022.

The application has been amended as follows: 

In the Specification:
Paragraph [00156] has been replaced with new paragraph [00155]:
--[00156] After editing 6053, many cells in the colonies of cells that have been edited die as a result of the double-strand cuts caused by active editing and there is a lag in growth for the edited cells that do survive but must repair and recover following editing (microwells 6058), where cells that do not undergo editing thrive (microwells 6059) (vi). All cells are allowed to continue grow 6055_to establish colonies and normalize, where the colonies of edited cells in microwells 6058 catch up in size and/or cell number with the cells in microwells 6059 that do not undergo editing (vii). Once the cell colonies are normalized, either pooling 6062 of all cells in the microwells can take place, in which case the cells are enriched for edited cells by eliminating the bias from non-editing cells and fitness effects from editing; alternatively, colony growth in the microwells is monitored after editing, and slow growing colonies 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	The prior art fails to disclose or suggest a method of performing simultaneous multiplex RNA-directed nuclease editing in yeast cells comprising designing and synthesizing ribozyme-containing editing cassettes, amplifying the cassettes, providing linear vector backbones, transforming yeast cells with the cassettes and the vector backbones resulting in editing vectors, such that the yeast cells can be edited by the editing vectors.  The ribozyme-containing editing cassettes comprises, in 5’ to 3’ order, pol II promoter, a transcription start site, the first editing cassette, a linker, and the second editing cassette.  The first editing cassette comprises a sequence encoding a first gRNA covalently linked to a sequence encoding a first donor DNA comprising an edit to a first target sequence, and an edit which renders inactive a first proto-spacer motif (PAM).  A linker joins the first editing cassette to the second editing cassette, which comprises a sequence encoding a second gRNA and a second donor DNA comprising an edit to a second target sequence, and an edit which renders inactive a second PAM in the second target sequence.  

The Terminal Disclaimers over U.S. Patent Nos. 10,815,467; 11,034,945; and 11,149,260 and U.S. Patent Application No. 17/518,556, filed January 9, 2022, are approved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636